          Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 1 of 32                           FILED
                                                                                           2019 Sep-30 AM 10:35
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

UNITED STATES OF AMERICA, )
ex. rel. PHILIP MARSTELLER  )
and ROBERT SWISHER,         )
                            )
       Plaintiffs/Relators, )
                            )
                            )                        Civil Action Number
v.                          )                        5:13-cv-00830-AKK
                            )
LYNN TILTON, et al.,        )
                            )
       Defendants.          )


                      MEMORANDUM OPINION AND ORDER

      Relators Philip Marsteller and Robert Swisher filed this qui tam action under

the False Claims Act (the “FCA”), 31 U.S.C. §§ 3729 et seq., against their former

employer, MD Helicopters, Inc.; Patriarch Partners, LLC; Lynn Tilton, MD’s and

Patriarch’s Chief Executive Officer;1 and Col. Norbert Vergez, alleging that MD

submitted false claims and made materially false statements in the process of

obtaining five different government contracts for the manufacture and sale of

military helicopters for the United States Army’s Non-Standard Rotary Aircraft

Project Office (“NSWRA”). The Relators also allege that the Defendants conspired



      1
          MD, Patriarch, and Tilton are referred to collectively as the “MD Defendants.”
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 2 of 32




to violate the FCA. After the Government declined intervention, doc. 17, and the

court unsealed the complaint, Tilton, Patriarch, and MD moved to dismiss, doc. 65,

and Col. Vergez joined the motion, doc. 63. This court granted the motion and

dismissed the case without prejudice based in part on the court’s conclusion that, as

to the implied certification theory, the Relators did not adequately allege that the

Defendants violated an express condition of payment. Docs. 77, 78. The Relators

appealed, and during the pendency of the appeal, the Supreme Court decided

Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989

(2016), which rejected the contention that the implied certification theory only

applies when a government contract expressly designates a requirement as a

condition of payment. In light of Escobar, the Eleventh Circuit vacated this court’s

judgment and remanded for further proceedings. Doc. 85-1.

      This case is currently before the court on the Defendants’ renewed motions to

dismiss, docs. 106 and 107, which are fully briefed and ripe for review, docs. 106;

107; 109; 112; 113; 116; 117. The court finds that the Relators adequately plead

FCA claims based on fraudulent inducement. As a result, the MD Defendants’

motion to dismiss is due to be granted as to the FCA claims against MD (Counts I-

V) based on the implied certification theory and the conspiracy claims (Count VI)

against Patriarch, and denied in all other respects, and Col. Vergez’s motion is due

to be denied. In lieu of dismissing the Relators’ FCA claims based on the implied


                                         2
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 3 of 32




certification theory, however, the court will allow the Relators to amend their

complaint to replead the claims.

I.    STANDARD OF REVIEW

      Rule 8(a) of the Federal Rules of Civil Procedure requires that a pleading

stating a claim for relief provide “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Where a complaint fails

to make such a statement, Rule 12(b)(6) permits dismissal. To survive a motion to

dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 677 (2009) (citations and internal quotation marks omitted). A

complaint states a facially plausible claim for relief “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citation omitted). The complaint must

establish “more than a sheer possibility that a defendant has acted unlawfully.” Id.

See also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

The Eleventh Circuit instructs that Rule 12(b)(6) “‘does not impose a probability

requirement at the pleading stage,’ but instead ‘simply calls for enough fact to raise

a reasonable expectation that discovery will reveal evidence of’ the necessary

element[s].” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295-96 (11th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). Ultimately, this inquiry is a “context-specific


                                           3
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 4 of 32




task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 678. While the court accepts all factual allegations in the

complaint as true, legal conclusions unsupported by factual allegations are not

entitled to that assumption of truth. Id.

      Further, because it is “‘well settled’ and ‘self-evident’ that the [FCA] is ‘a

fraud statute,’” a claim under the FCA must meet the heightened pleading standard

of Rule 9(b). U.S. ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1309 (11th

Cir. 2002) (citation omitted). Rule 9(b) mandates that a plaintiff must plead fraud

with “particularity.” Fed. R. Civ. P. 9(b). Significantly, an FCA complaint satisfies

Rule 9(b) if it sets forth “facts as to time, place, and substance of the defendant’s

alleged fraud, specifically the details of the defendants’ allegedly fraudulent acts,

when they occurred, and who engaged in them.” Hopper v. Solvay Pharm., Inc., 588

F.3d 1318, 1324 (11th Cir. 2009) (citations and internal quotation marks omitted).

II.   RELEVANT FACTUAL BACKGROUND

      NSRWA is “[a] major defense acquisition program” headquartered at the

Redstone Arsenal in Huntsville, Alabama. Doc. 57 at 13. NSRWA’s mission is to

“consolidate under a single service-level Project Management Office the

procurement, sustainment and technical support of non-standard rotorcraft for the

Department of Defense, allied countries under foreign military sales (FMS)

contracts[,] or as directed by the Office of the Secretary of Defense.” Id. at 13.


                                            4
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 5 of 32




During the events alleged in the First Amended Complaint, Col. Vergez served as

the Project Manager for NSRWA. Id. at 3, 13-14. As such, Col. Vergez “was

personally and substantially involved in managing the process of issuing, selecting,

negotiating, pricing, and awarding all of the FMS contracts obtained by MD that are

at issue in this [action].” Id. at 14.

       This action relates to five FMS contracts for the manufacture of military

helicopters for allied countries: the Afghani Air Force in March and September 2011

(Count I and II), the El Salvadoran Air Force in December 2011 (Count III), the

Saudi Arabian National Guard in June 2012 (Count IV), and the Costa Rican

government in December 2011 (Count V). MD obtained the first contract for the

Afghani Air Force through a competitive bid process, and the remaining four were

“sole source” contracts, meaning the Army solicited a bid only from MD. See id.

       A.     The Afghanistan Air Force Contract

       In December 2010, the US Army Aviation and Missile Command

(“AMCOM”), on behalf of the NSRWA, issued a public request for contractors to

submit proposals for the Army’s FMS purchase of six new “Commercial Off the

Shelf” (COTS) rotary wing primary trainers for the Afghanistan Air Force (the

“Afghan Contract”). Doc. 57 at 14. In response, MD submitted a formal proposal

to the AMCOM for the sale of six of its MD 530F model helicopters. Id. at 15.

According to the Relators, “[a]t Tilton’s direction, MD misrepresented to the Army


                                         5
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 6 of 32




that its base commercial price for each of its MD 530F Standard Helicopters was

[$2.5 million]. In fact, MD’s actual base commercial price for the helicopters, per

unit, was hundreds of thousands of dollars less.” Id. The Relators also allege Brian

Fifer, MD’s Chief Financial Officer, sent Tilton a draft financial statement before

MD submitted its proposal, listing the base price of a generic 530F helicopter at $2.1

million, and Tilton told Fifer that the price was “way too low,” and that “[w]e are

charging $2.5 [million] to the army.” Id.

      On March 3, 2011, Col. Vergez informed Tilton that the Army would award

MD the Afghan Contract. Id. Thereafter, Tilton traveled regularly to Huntsville to

meet with Col. Vergez, allegedly “to ‘groom’ [Col.] Vergez as a future employee

and to influence [Col.] Vergez to act in MD’s favor as NSRWA’s program manager

by offering [Col.] Vergez a lucrative job well before his retirement.” Id. Allegedly,

Col. Vergez knew that Tilton intended to hire him. Id.

      After the Army formally awarded the Afghan Contract to MD, and Tilton told

MD employees “that Vergez ‘got us this Afghan contract, . . . and he will drive our

Army business.” Id. at 15-16. Under the Contract, the Army agreed to pay $2.3

million for each of the six MD 530F helicopters, but in the months thereafter, MD

sold the same model helicopter to three different commercial customers for the base

price of $1.9, $1.9 and $1.55 million. Id. at 16.




                                            6
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 7 of 32




      B.     The Afghan CLS Contract

      In April 2011, AMCOM, on behalf of the NSWRA, issued a sole source

solicitation to MD for the purchase of Contractor Logistics Support (“CLS”) for the

Afghan Contract, including the operations and maintenance training for Flight

Training Devices (“FTDs”). Id. at 16-17. And, MD in turn formally submitted its

pricing for the CLS contract, “representing that its price of $14,153,170 was based

on ‘commercial pricing.’” Id. at 18. Thereafter, the Army awarded the CLS contract

to MD at the contract price. Id. The Relators allege that as of the award date, “[Col.]

Vergez had already begun to actively promote MD to the Army and informed Tilton

on that date that he had set up a meeting for her to meet with then Deputy Assistant

Secretary of Defense Gary Reid.” Id. During the meeting, Ms. Tilton gave Assistant

Secretary Reid a model of an MD Afghan trainer worth hundreds of dollars, and Col.

Vergez directed MD to prepare a false invoice showing that the model was valued

at $12.99. Id.

      C.     The El Salvador Air Force Contract

      On September 26, 2011, AMCOM, on behalf of the NSRWA, issued another

sole source solicitation to MD for 3 MD 500E helicopters for the El Salvador Air

Force. Id. at 18. The solicitation requested “that MD provide a sales history (i.e.

information on the prices at which the same or similar items had previously been

sold to other commercial customers).” Id. In response, MD only disclosed an


                                          7
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 8 of 32




October 2011 sale to the Columbus, Ohio Police Department for the base price of

approximately $1.8 million, and left out other prior sales, including one in May of a

new MD 500E helicopter for $1.55 million. Id. Allegedly, the incomplete disclosure

prevented the Army from effectively negotiating “a reasonable and lower price,”

resulting in the Army agreeing to an inflated price of over $7.2 million for the three

helicopters, ground support equipment, tools, and spares. Id. at 18-19. Ultimately,

the El Salvador Air Force Contract required the Army to pay a base price of $1.8

million per helicopter with additional payment conditions imposed by MD. Id. at

19.

      While negotiations for El Salvador Air Force Contract were ongoing, “Tilton

provided free private transportation to [Col.] Vergez aboard her jet.” Id. at 19. On

February 15, 2012, approximately two months after the Contract was finalized,

“[Col.] Vergez notified the Army for the first time that he was disqualified from

engaging in procurement activities involving MD because of an offer of

employment.” Id. at 21.

      D.     The Costa Rica Contract

      On December 7, 2011, the Army Command-Redstone Arsenal, on behalf of

the NSRWA, issued a Request for Information “to identify potential contractors to

produce and deliver two new COTS rotary wing aircraft to be delivered to the




                                          8
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 9 of 32




Government of Costa Rica.” Id. at 20. Allegedly, MD misrepresented in its proposal

that the base price of a MD 600N helicopter was $2.35 million. Id. at 20-21.

      After MD submitted its proposal, Carl Schopfer, MD’s Chief Operating

Officer and President, advised Tilton that Costa Rica had decided that, in lieu of

purchasing the two helicopters through an FMS contract with the Army, it wanted

to purchase them directly from MD. Id. at 22. In an e-mail about the prospective

purchase, Schopfer wrote: “Costa Rica has the Army bid and it will be hard to

change prices at this point. The up side is that we bid 2,350,000 for the base price

and not the 2,315,000 current commercial price . . . .” Id. Tilton then directed MD

personnel to tell the Costa Rica officials that if Costa Rica purchased the helicopters

through the Army, instead of directly from MD, it could have a “finished contract in

30 days” if it was a sole source contract. Id. The Relators allege that Tilton wanted

to keep the Costa Rica deal an FMS contract through the NSRWA to conceal the

actual commercial price of the helicopters. Id.

      Because the FMS sale of the two helicopters took several more months than

originally promised, the President of Costa Rica wrote to the U.S. Embassy inquiring

about the progress of the sale. Id. at 26. For her part, Tilton asked Col. Vergez to

remedy the delay, and he “promised to remove the obstacle” and told Tilton “that

MD would have the Costa Rica FMS contract no later than July 31, with delivery by

mid-August.” Id. However, the Army did not execute the contract to supply the


                                          9
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 10 of 32




two helicopters until August. Id. at 27. MD did not submit its formal FMS pricing

proposal to the NSRWA for the Costa Rica FMS contract until October 2012, and

the proposal included MD’s inflated base price of $2.35 million per helicopter. Id.

at 28. Allegedly, MD “cherry-picked” higher priced commercial purchases to

provide to the Army for its price evaluation, and “failed to disclose all the pricing

data that the Army contracting officer had requested . . . .”     Id. Relying on this

“incomplete disclosure,” the Army accepted MD’s inflated pricing. Id. at 28-29.

The Relators allege that the Army “was deprived of its ability to effectively negotiate

a reasonable and lower price,” which caused the Army to agree to pay the inflated

price for the two MD 600N helicopters for Costa Rica. Id. at 29.

      E.     The Saudi Arabian National Guard Contract

      On March 9, 2012, the Army, on behalf of the NSRWA, issued a sole source

FMS solicitation to MD to supply 12 MD 530F helicopters to the Saudi Arabian

National Guard. Id. at 21. Schopfer advised Tilton that the base commercial price

of the MD 530F was $2.15 million per helicopter, and Schopfer suggested that MD

quote the Army a base price of $2.178 million. Id. at 23. In an email responding to

that suggestion, Tilton wrote, “Why is this not Army pricing?”, which prompted

Schopfer to inflate the recommended base price quote to $2.3 million. Id.

      Concerned about Tilton’s approval of the inflated price, Marsteller told Ben

Weiser, MD’s Executive Vice President for Business Development and Sales, that


                                          10
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 11 of 32




MD had to provide the government with the best price and inflating the prices is

“criminal.” Id. at 23-24. Weiser then wrote the following email to Tilton:

      Lynn, I was made aware this morning of the pending increase of our
      base price for the 530F from $2.15M to $2.3M for [the Saudi contract].
      This means that we will have to increase our commercial list price by
      $150,000 less than two and a half months after we published our
      approved 2012 price list. . . . At our 1/31 meeting we showed you a
      20.8% net margin at this price. . . . I will of course accept your
      decision, but I would ask that you reconsider.

Id. at 24. Tilton responded by stating, “This is my decision,” and “this is not about

the money but about consistency with the Army.” Id.

      Thereafter, MD submitted its cost and pricing proposal for the Saudi contract

to NSRWA, representing that the commercial base price for its MD 530F helicopters

was $2.3 million. Id. The Relators allege that “MD did not provide all the historical

commercial pricing data that was necessary for the Army to effectively evaluate

price reasonableness,” and the Army overlooked this failure because of the close

interaction between Col. Vergez and Tilton. Id. at 24-25. The Army awarded the

Contract to MD according to MD’s terms, including a favorable modification to the

payment terms of the contract. Id.

      F.     Col. Vergez’s Employment with MD

      In the Summer of 2012, while he worked to help finalize the FMS contract

with Costa Rica, Col. Vergez signed a contract with Patriarch to direct MD’s Civil

and Military Programs. Id. at 27. Col. Vergez retired from the Army in November


                                         11
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 12 of 32




2012. Id. at 29. One month later, Tilton announced to employees at MD’s Mesa,

Arizona facility that a very special person “who had been very influential in MD’s

receipt of Army contracts would be joining the MD team and that he would be

instrumental in growing MD’s Army business.” Id. at 29. Col. Vergez subsequently

joined MD’s Mesa facility, and participated directly in MD’s helicopter business and

programs, including eventually informing Swisher that “everything on the military

programs had to go through him.” Id. at 29-30.

III.   ANALYSIS

       The FCA imposes significant penalties on any person who defrauds the

government by “knowingly present[ing], or caus[ing] to be presented, a false or

fraudulent claim for payment or approval,” or “knowingly mak[ing], us[ing], or

caus[ing] to be made or used, a false record or statement material to a false or

fraudulent claim[.]” 31 U.S.C. § 3729(a)(1)(A)-(B). “Liability under the [FCA]

arises from the submission of a fraudulent claim to the government . . . .” Corsello

v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir. 2005). “Indeed, the ‘central

question’ regarding whether a relator’s allegations state a claim [] is, did the

defendant present (or cause to be presented) to the government a false or fraudulent

claim for payment?” Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1052 (11th Cir.

2015) (quotation omitted). “‘Because it is the submission of a fraudulent claim that

gives rise to liability under the [FCA], that submission must be pleaded with


                                        12
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 13 of 32




particularity and not inferred from the circumstances.’” U.S. ex rel Chase v. HPC

Healthcare, Inc., 723 F. App’x 783, 789 (11th Cir. 2018) (quoting Corsello, 428

F.3d at 1013). But, satisfying that standard does not require a relator to allege the

details of false claims by providing specific billing information, and “[t]he key

inquiry is whether the complaint includes ‘some indicia of reliability’ to support the

allegations that an actual false claim was submitted.” Id. (quoting Clausen, 290 F.3d

at 1311).

      The First Amended Complaint pleads that the Defendants’ conduct with

respect to the five contracts at issue violates the FCA based on two theories of

liability: implied certification and fraudulent inducement. Doc. 57. In its order

remanding this case, the Eleventh Circuit noted that “[d]uring the pendency of this

appeal, the Supreme Court has examined the implied certification theory in

Universal Health Services, Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989

(2016),” and directed this court to “revisit whether the relators alleged facts

sufficient to support a theory of implied certification as articulated in Escobar.”

Doc. 85-1 at 3. The Circuit also found that the Complaint pleads fraud in the

inducement, and directed this court to “reexamine the allegations relating to that

theory.” Id. The court reexamines this case in accordance with these directives.




                                         13
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 14 of 32




      A.     Whether the Relators Adequately Plead Claims Based on the
             Implied Certification Theory
      “Under the implied false certification theory . . . , a defendant’s act of

submitting a claim for payment ‘impliedly certifies compliance with all conditions

of payment.’” U.S. ex rel. Kelly v. Serco, Inc., 846 F.3d 325, 330 (9th Cir. 2017)

(quoting Escobar, 136 S. Ct. at 1995). “[T]he implied certification theory can be a

basis for liability, at least where two conditions are satisfied: first, the claim does

not merely request payment, but also makes specific representations about the goods

or services provided; and second, the defendant’s failure to disclose noncompliance

with material statutory, regulatory, or contractual requirements makes those

representations misleading half-truths.” Escobar, 136 S. Ct. at 2001. But, “a

misrepresentation about compliance with a statutory, regulatory, or contractual

requirement must be material to the Government’s payment decision in order to be

actionable under the [FCA].” Id. at 2002.

      Here, the Relators plead that each of the contracts incorporated Federal

Acquisition Regulations (“FAR”) §§ 52.203-03 and 13, and that, in violation of

those provisions, MD concealed credible evidence of violations of federal law and

failed to make disclosures required by the FAR. Doc. 57 at 11-12, 30-44. The

Defendants argue that these claims are not plausible under an implied certification

theory because the Relators did not allege a false certification under the two-part test

set forth in Escobar and did not meet the materiality requirement. Doc. 106 at 17.

                                          14
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 15 of 32




       The Defendants argue first that the First Amended Complaint does not allege

any representations MD made as part of a claim that were impliedly false, or

sufficiently allege that the Defendants violated the applicable regulations. Doc. 106

at 16. Before addressing those arguments, the court turns to the Relators’ contention

regarding Escobar’s two-part test. Based on the language in the opinion that “the

implied certification theory can be a basis for liability at least where two conditions

are satisfied . . . ,” Escobar, 136 S. Ct. at 2001 (emphasis added), the Relators argue

that Escobar does not set forth mandatory requirements that must be satisfied, but

instead represents just one way a plaintiff may plead plausible claims, doc. 110 at

25, 27, n.17. Allegedly, by using the phrase “at least where,” the Court did not mean

“only.” Doc. 110 at 27, n.17. And, as the Relators point out, the Court left open

“whether all claims for payment implicitly represent that the billing party is legally

entitled to payment.” Escobar, 136 S. Ct. at 2000. Given that the circuit courts that

have addressed the issue have held that a complaint must satisfy the two-part test to

plausibly allege claims under the implied certification theory, 2 the court will assume

that the Relators must satisfy Escobar’s two-part test.




       2
        See United States v. Sanford-Brown, Ltd., 840 F.3d 445, 447 (7th Cir. 2016); U.S. ex rel.
Whatley v. Eastwick College, 657 F. App’x 89, 94 (3rd Cir. 2016).
                                               15
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 16 of 32




             1.    Whether the Relators alleged specific representations MD made
                   in a claim for payment
      Turning now to the specific contentions, the MD Defendants argue that the

Relators’ allegations are not sufficient because the Relators purportedly failed to

allege that MD made any specific misrepresentations in a claim for payment or that

MD submitted any invoices or other payment requests. Doc. 106 at 18. But,

allegations regarding specific invoices and payment requests are not required to state

a plausible FCA claim, and a complaint may satisfy the requirements of Rule 9(b)

when “the relator alleged direct knowledge of the defendants’ submission of false

claims based on her own experiences and on information she learned in the course

of her employment.” Chase, 723 F. App’x at 789 (citing U.S. ex rel. Walker v. R&F

Props. Of Lake Cty., Inc., 433 F.3d 1349, 1360 (11th Cir. 2005)). Here, the two

Relators are MD’s former Director of Sales and Marketing and Director of Military

Business Development, and they allege that the Army awarded MD specific

contracts for defined amounts, and MD received payments pursuant to the contracts.

Doc. 57 at 2, 14, 16-21, 24, 28, 30-43. These allegations provide a factual basis to

support a reasonable inference that MD submitted a claim for payment under the

contracts. Thus, the Complaint includes the requisite “‘indicia of reliability’ to

support the allegation than an actual false claim was submitted.” Chase, 723 F.

App’x at 789 (quoting Clausen, 290 F.3d at 1311). As a result, and because courts

in this Circuit are “more tolerant toward complaints that leave out some

                                         16
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 17 of 32




particularities of the submissions of a false claim if the complaint also alleges

personal knowledge or participation in the fraudulent conduct,” U.S. ex rel. Matheny

v. Medco Health Solutions, Inc., 671 F.3d 1217, 1230 (11th Cir. 2012) (citation

omitted), the Relators have plausibly alleged the submission of a false claim.

      The Defendants argue still that the Complaint fails to meet the requirements

of Escobar because the Relators did not allege any specific representations MD

made in a claim for payment. Docs. 106 at 18; 113 at 6-7. In Escobar, the defendant

operated a mental health facility that employed practitioners who were not licensed

to provide mental health counseling, but submitted claims for payment to Medicaid

using payment codes corresponding to specific counseling services and National

Provider Identification numbers corresponding to specific job titles. 136 S. Ct. at

1997, 2000. The Court found that the use of those codes and numbers without

disclosing the violations of basic staff and licensing requirements constituted

representations   that   rendered    the   claims   misleading   “half-truths[,   i.e.]

representations that state the truth only so far as it goes, while omitting critical

qualifying information . . . .” Id. at 2000.

      The MD Defendants argue that, unlike the relators in Escobar, the Relators

here do not allege that MD “made any specific representations—about its helicopters

or anything else—in requesting [] payments” under the contracts. Doc. 106 at 18.

The Relators counter that “every invoice for payment would have referenced MD[]’s


                                           17
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 18 of 32




contractor number and the government’s contract number, which was inherently a

representation that MD[] met all requirements for payment under the contract,” and

“that representation was a half-truth because it omitted and failed to disclose that

MD[]/Tilton had violated certain statutory and/or contractual provisions bearing on

the essence of the government’s bargains.” Doc. 110 at 27. Missing from the

Complaint, however, is any allegation that MD submitted such invoices. See doc.

57. Consequently, the Relators do not plead that MD made any representations in

its claim for payment. In lieu of dismissal, because the Relators request leave to

amend, see doc. 110 at 38, and assuming the amendment is not futile, the court will

allow the Relators to amend their complaint to replead their allegations relating to

the implied certification theory. To ensure an amendment will not be futile, the court

will consider the Defendants’ remaining arguments for dismissal.

             2.    Whether the Relators sufficiently alleged violations of FAR

      The MD Defendants argue that the Relators failed to adequately allege a

violation of § 52.203-13. Doc. 106 at 19-20. FAR § 52.203-13 requires contractors

to, among other things, “promote an organizational culture that encourages ethical

conduct and a commitment to compliance with the law,” and to disclose to the

government if the contractor has “credible evidence that a principal, employee,

agent, or subcontractor of the Contractor has committed [] [a] violation of Federal

criminal law involving fraud, conflict of interest, bribery, or gratuity violations


                                         18
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 19 of 32




found in Title 18 of the United States Code . . . .”3 48 C.F.R. § 52.203-13(b)(2)-(3).

Focusing on Col. Vergez, and based on their contentions that no conflict of interest

existed because Col. Vergez was not an MD employee at the relevant time and that

“failing to disclose single instances of allegedly providing transportation or paying

post-retirement relocation expenses to Col. Vergez, or the alleged gift of a model

helicopter” do not rise to violations of the FAR, the MD Defendants contend that the

Relators did not plausibly allege a violation of the FAR provisions. Doc. 106 at 19-

20. This contention ignores the Relators’ allegations that (1) MD, through Tilton,

offered Col. Vergez lucrative employment with MD “to influence Vergez to act in

MD’s favor,” (2) Col. Vergez knew Tilton intended to hire him, and (3) Tilton

purportedly told MD employees, Col. Vergez “got us this Afghan contract.” Doc.

57 at 15-16. In addition, the Relators allege that MD knowingly submitted inflated

pricing information and bids, id. at 15, 18, 21-24, 28, which could be materially false

statements in violation of 18 U.S.C. § 1001. Contrary to the MD defendants’

contention, these allegations do more than simply “[c]ast a negative light on business

dealings.” See doc. 106 at 20. Rather, when viewed in the light most favorable to



       3
         The First Amended Complaint identifies applicable provisions of Title 18, including
§ 201, which prohibits bribery of public officials, and § 1001, which provides that “whoever, in
any matter within the jurisdiction of the executive, legislative, or judicial branch of the
Government of the United States, knowingly and willfully (1) falsifies, conceals, or covers up by
any trick, scheme, or device a material facts; [or] (2) makes any materially false, fictitious, or
fraudulent statement or representation . . . shall be fined under this title, [or] imprisoned not more
than 5 years.”
                                                 19
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 20 of 32




the Relators, these allegations plausibly allege violations of FAR § 52.203-13 in

connection with the contracts and alleged payments at issue.

             3.     Materiality

      The Defendants also argue that the claims based on the implied-certification

theory fail because the Relators do not adequately plead that the alleged violations

of contractual and regulatory requirements were material to the Army’s payment

decision. Doc. 106 at 21-25. “[A] misrepresentation about compliance with a

statutory, regulatory, or contractual requirement must be material to the

Government’s payment decision in order to be actionable under the [FCA].”

Escobar, 136 S. Ct. at 2002. The FCA defines “material” as “having a natural

tendency to influence, or be capable of influencing, the payment or receipt of money

or property,” 31 U.S.C. § 3729(b)(4), “a definition ‘descended from common-law

antecedents.’” Marsteller, 880 F.3d at 1313 (quoting Escobar, 136 S. Ct. 2002)

(alteration in original omitted). Materiality is a “rigorous” requirement for an FCA

claim, and “looks to the effect on the likely or actual behavior of the recipient of the

alleged misrepresentation.”       Escobar, 136 S. Ct. 2002 (citation and alteration

omitted). To determine whether the materiality standard is met, “Escobar instructs

courts to consider whether noncompliance is ‘minor or insubstantial’ and amount to

‘garden-variety breaches of contract or regulatory violations,’ or, conversely,

whether the Government would have attached importance to the violation in


                                           20
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 21 of 32




determining whether to pay the claim.” Marsteller, 830 F.3d at 1313. Other relevant

factors include “[w]hether a provision is labeled a condition of payment” and

“evidence that the defendant knows that the Government consistently refuses to pay

claims in the mine run of cases based on noncompliance with the particular statutory,

regulatory, or contractual requirement.” Escobar, 136 S. Ct. at 2001, 2003.

      The MD Defendants argue that the Relators failed to plead materiality because

they do not allege “that the government ‘consistently refuses to pay claims’ in

comparable circumstances,” or that that government took any action against MD,

stopped paying MD on the contracts after learning of the alleged violations, or

ceased doing business with MD. Doc. 106 at 22-23. Although those factors are

relevant, they are not required for a finding of materiality. See Escobar, 136 S. Ct.

at 2001, 2003-04. Rather, the court must take “‘a holistic approach to determining

materiality in connection with a payment decision,’” U.S. ex. rel. Brady v. Comstor

Corp., 308 F. Supp. 3d 56, (D.D.C. 2018) (quoting U.S. ex. rel. Escobar v. Univ.

Health. Servs., Inc. (Escobar II), 842 F.3d 103, 109 (1st Cir. 2016). To that end, as

the Relators note, the alleged violations go to the essence of the bargain, and

compliance with the laws and the relevant provisions are a condition of payment,

doc. 110 at 30-36, and districts courts have found that “price is an unambiguously

material condition under the FCA,” U.S. ex rel. Bierman v. Orthofix Int’l, N.V., 177

F. Supp. 3d 712, 715 (D. Mass. 2016) (citing U.S. ex rel. Shemesh v. CA, Inc., 89 F.


                                         21
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 22 of 32




Supp. 3d 36, 51 (D.D.C. 2015)). Moreover, the government’s decision to pursue

criminal charges against Col. Vergez indicates that the alleged violations relating to

Tilton’s and MD’s relationship with Col. Vergez are material to the government.

For those reasons, the court finds that the Relators have plausibly pleaded

materiality.

           The MD Defendants contend, however, that the government’s continued

payments under the contracts and its decision to exercise an option under the Afghan

Contract to obtain more MD 530F helicopters undermines this finding. Docs. 57 at

18, n. 5; 106 at 23 (citing U.S. Dep’t of Defense Contracts, Release No: CR-172-17

(Sept. 5, 2017), https://dod.defense.gov/News/Contracts/Contract-View/Article/

1299955/).4      The MD Defendants are generally correct that the government’s

continued payment under the contracts despite actual knowledge of violations of the

provisions and regulations is “very strong evidence that those [violations] are not

material.”     Escobar, 136 S. Ct. at 2003.              But, knowledge of allegations of

wrongdoing is not the same as “actual knowledge” that MD violated applicable

regulations and contract provisions. See Escobar II, 842 F.3d at 112. Moreover,

proof of actual knowledge is not dispositive, see Escobar, 136 S. Ct. at 2003, and

the court must consider the continued payments in context, U.S. ex rel. Mei Ling v.



       4
        The court may take judicial notice of this contract. Rich v. Sec’y, Fla. Dept. of Corr., 716
F.3d 525, 534 (11th Cir. 2013).
                                                22
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 23 of 32




City of Los Angeles, 389 F. Supp. 3d 744, 757 (C.D. Cal. 2019). Based on the

allegations in the First Amended Complaint, MD had already delivered some of the

helicopters when the Army learned of the alleged violations, see doc. 57, and the

extent to which the government could have ceased payments under such

circumstances is not clear. And, with respect to the option the Government exercised

for the additional helicopters, the parties have not cited evidence regarding the price

per helicopter, or whether MD and the government may have negotiated a different,

lower price than they agreed to in the initial contract.          Thus, whether the

government’s continued payments under the contracts establishes that the alleged

violations are not material requires factual development that precludes the court

from deciding the issue at this juncture.

      In summary, the Relators have plausibly pleaded that MD submitted false

claims for payment under the contract and that MD’s alleged violations of regulatory

or contractual requirements were material to the government’s payment decision.

But, the Relators failed to plead that MD made specific representations about the

goods and services provided in a claim for payment. Rather than dismissing the

FCA claim based on the implied false certification theory, however, the court will

give the Relators an opportunity to amend.




                                            23
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 24 of 32




       B.      Whether the Relators Adequately Plead Claims Based on Fraud in
               the Inducement
       The Relators also pursue a theory of fraudulent inducement, doc. 57 at 30-44,5

which is a viable theory of liability under the FCA, e.g., U.S. ex rel. Marcus v. Hess,

317 U.S. 537 (1943); Marsteller, 880 F.3d at 1314. Fraudulent inducement is based

on the idea that “the original fraud that influenced the Government’s decision to

enter into a particular contract at a particular price ‘pressed ever to the ultimate

goal—payment of government money to persons who had caused it to be

defrauded.’” Marsteller, 880 F.3d at 1314 (quoting Marcus, 317 U.S. at 543-44).

“Under [the] theory, every claim submitted under a fraudulently induced contract

constitutes a ‘false claim’ within the meaning of the Act (i.e., is automatically

tainted), even without proof that the claims were fraudulent in themselves.” U.S. ex

rel. Bettis v. Odebrecht Contractors of Cal., Inc., 393 F.3d 1321, 1323 (D.C. Cir.

2005). Thus, “a claim alleging fraud in the inducement of a government contract []

focus[es] on the false or fraudulent statements which induced the government to

enter into the contract at the outset.” In re Baycol Products Litigation, 732 F.3d 869,

877 (8th Cir. 2013).


       5
         The MD Defendants contend that Count I, which relates to the Afghan Contract, does not
allege fraudulent inducement. Doc. 106 at 26. This contention is belied by the allegations in
Count I, which include an allegation that when MD entered into the contract, it agreed to comply
with FAR § 52.203-13 and that a failure or refusal to agreement to that provision “would have
made MD’s proposal unacceptable and ineligible for a contract award.” Doc. 57 at 30-31. While
not a model of clarity, these allegations are sufficient to put MD on notice that the Relators plead
an FCA claim related to the Afghan Contract based on a theory of fraudulent inducement.
                                                24
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 25 of 32




      The Eleventh Circuit found that the First Amended Complaint “could support

multiple theories of fraud in the inducement.” Marsteller, 880 F.3d at 1314. As the

Circuit found, “the allegations can be read to support the view that the prospective

promise to comply with various provisions of law, including the Contractor Code of

Ethics and the Truth in Negotiations Act were false when made.” Id. Moreover, the

allegations support a finding that the allegedly incomplete pricing data MD

submitted “induced the Government to enter contracts on terms more favorable to

MD than it would have had the pricing data been complete.” Id. at 1315. In a

nutshell, the First Amended Complaint explicitly alleges that MD provided the Army

with misleadingly incomplete pricing information with respect to some of the

contracts. Doc. 57 at 18-21, 35. See also Marsteller, 880 F.3d at 1315. In particular,

with respect to the El Salvador Contract (Count III), the Relators allege that, in

response to the Army’s request for pricing information, MD disclosed the sale of a

single helicopter at a base price of over $1.8 million and concealed another recent

sale at lower price. Doc. 57 at 18, 35. With respect to the Saudi and Costa Rica

Contracts (Counts IV and V), the Relators allege that MD knowingly submitted false

pricing information that gave inflated base prices for the helicopters, and failed to

disclose all of the pricing data the Army requested for the Costa Rica Contract. Id.

at 20-24, 28. Similarly, with respect to the Afghan Contract (Count I), the Relators

allege that MD knowingly submitted an inflated bid that misrepresented the base


                                         25
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 26 of 32




price for its helicopters. Id. at 15-16. Viewing these allegations in the light most

favorable to the Relators, the court finds that the First Amended Complaint plausibly

pleads that MD knowingly made a false statement or engaged in a fraudulent course

of conduct that induced the government to agree to pay more than it otherwise would

have with respect to the contracts at issue.

      In addition to the allegations regarding pricing data, the Relators plead fraud

in the inducement based on MD’s alleged violations of FAR § 52.203-13. Allegedly,

MD knew its agreement to comply with that provision was material to the

government’s payment decision under the contracts, that a refusal to comply would

have rendered MD’s bid or proposal ineligible for a contract award, and that MD

had no intent of complying with the FAR provision. Doc. 57. The MD Defendants

argue that these allegations are not sufficient to state fraudulent inducement claims

because the Relators cannot plausibly plead that MD actually violated § 52.203-13,

and the Relators did not plead facts showing that MD intended to violate the

provision. Doc. 106 at 27. The court disagrees.

      To begin, as discussed above, the Relators allegations are sufficient at this

juncture to plead the MD violated FAR § 52.203-13. See pp. 18-20, supra. Next,

while MD is correct that its alleged violations of § 52.203-13 are not sufficient to

establish that it never intended not to comply with the provision when it entered into




                                          26
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 27 of 32




the contracts,6 MD overlooks that the Relators also allege that (1) MD knowingly

submitted inflated bids or prices and incomplete pricing information to the Army;

(2) Tilton “groomed” Col. Vergez as a future employee to influence him to act in

MD’s favor; (3) Tilton told MD employees that Col. Vergez “got us this Afghan

contract;” (4) Col. Vergez actively promoted MD to the Army; and (5) with Col.

Vergez’s help, MD acted to keep the Costa Rica Contract an FMS sale in order to

conceal the actual commercial price of the helicopters. Doc. 57 at 15-24. Viewed

in the light most favorable to the Relators, these allegations are sufficient to give rise

to a plausible inference that MD intended not to comply with § 52.203-13 when it

entered into the contracts at issue.

       Finally, as to the MD Defendants’ contention that the Relators did not

adequately allege that compliance with § 52.203-13 and MD’s submission of

allegedly incomplete or false pricing information were material, doc. 106 at 27-28,

32-33, as discussed previously, the Relators have plausibly alleged materiality at this

juncture in the case. See pp. 20-23, supra.

       To close, the Relators plead plausible FCA claims against MD based on the

theory of fraud in the inducement.




       6
        See doc. 106 at 26-27. See also United States v. Shah, 44 F.3d 285, 293 n.14 (5th Cir.
1995) (citation omitted); U.S. ex rel. Graves v. ITT Educ. Servs., Inc., 284 F. Supp. 2d 487, 503
(S.D. Tex. 2003).
                                               27
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 28 of 32




      C.     Whether the Relators Adequately Allege MD Knowingly Violated
             the FCA
      The MD Defendants argue next that the Relators did not adequately allege

that MD knowingly violated the FCA. Docs. 106 at 33-34; 113 at 16-17. To hold a

defendant liable under the FCA, “the relator must show that the defendant acted

‘knowingly,’ which the Act defines as either ‘actual knowledge,’ ‘deliberate

ignorance,’ or ‘reckless disregard.’” Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039,

1058 (2015)). This requirement is “rigorous” and is strictly enforced. Escobar, 136

S. Ct. at 2002.

      The Relators sufficiently plead facts to show that MD acted knowingly.

Among other things, the Relators allege that (1) Tilton told another MD employee

that the average price per helicopter listed in a draft financial statement for the

Afghan Contract was “way too low” because it failed to reflect MD’s upcharge of

$400,000 more per helicopter for the Army; (2) MD worked to keep the Costa Rica

Contract as an FMS sale in order to conceal the actual commercial price of the

helicopters; (3) MD misrepresented its base price for helicopters before obtaining

the Saudi contract; (4) Tilton intended to “‘groom’ [Col.] Vergez as a future

employee and to influence [Col.] Vergez to act in MD’s favor . . . by offering [him]

a lucrative job well before his retirement;” and (5) Tilton contacted Col. Vergez to

seek his assistance with the Costa Rica and Saudi contracts even after he informed

the Army about his conflict because of the offer of employment. Doc. 57 at 15, 21-

                                        28
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 29 of 32




24, 26-27. As discussed above, these allegations plausibly show that MD violated

18 U.S.C. §§ 201 and 1001 regarding bribery and false statements, and FAR

§ 52.203-13 by not disclosing the violations. Moreover, viewed in the light most

favorable to the Relators, the allegations are sufficient to give rise to a plausible

inference that MD knowingly violated the FCA by submitting false pricing

information to induce the government to enter into certain contracts and by failing

to comply with § 52.203-13.

      D.     Whether the Relators Adequately Allege the Defendants Conspired
             to Violate the FCA
      To state a conspiracy claim under the FCA, the Relators “must show ‘(1) that

the defendant conspired with one or more persons to get a false or fraudulent claim

paid by the United States; (2) that one or more of the conspirators performed any act

to effect the object of the conspiracy; and (3) that the United States suffered damages

as a result of the false or fraudulent claim.’” Corsello, 428 F.3d at 1014 (quoting

U.S. ex rel. Stinson v. Provident Life & Accident Ins. Co., 721 F. Supp. 1247, 1259

(S.D. Fla. 1989)). The heightened pleading standard of Rule 9(b) applies to FCA

conspiracy claims. Chase, 723 F. App’x at 791 (citing Corsello, 428 F.3d at 1014).

      The MD Defendants and Col. Vergez challenge the conspiracy claims on two

primary grounds: (1) the Relators do not to allege that Patriarch, Tilton, and Col.

Vergez agreed with MD to defraud the government, and (2) Tilton, as the CEO of



                                          29
       Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 30 of 32




MD, could not conspire with MD. Docs. 106 at 35; 107 at 4. 7 As an initial matter,

the Relators do not allege that Patriarch had any involvement with the contracts at

issue, or the submission of any claim under the contracts. See doc. 57. And, the

only substantive allegation relating to Patriarch is that it employed Col. Vergez to

conceal his employment at MD. Id. at 30. That allegation, however, does not show

that Patriarch conspired with MD or Col. Vergez to get a false claim paid by the

government. As a result, the Relators have not pleaded a plausible conspiracy claim

against Patriarch.

       As for the other alleged conspirators, as an initial matter, while the MD

Defendants are correct that “a corporation’s employees, acting as agents of the

corporation, are deemed incapable of conspiring among themselves or with the

corporation,” Dickerson v. Alachua Cty. Comm’n, 200 F.3d 761, 767 (11th Cir.

2000); see also doc. 106 at 35, in this case, the Relators allege that Tilton and MD

conspired with Col. Vergez while he was still with the Army. Thus, the alleged

conspirators here do not constitute a single legal entity to dismiss the conspiracy

claim against Tilton.

           The motion also fails because the Relators have pleaded sufficient facts.

According to the Relators, the conspiracy between Col. Vergez, Tilton, and MD


       7
          The Defendants also argue that the conspiracy claims fail because the Relators did not
state an underlying FCA claim. Docs. 106 at 35; 107 at 4. But, as discussed above, the court finds
that the Relators plead plausible FCA claims based on the theory of fraudulent inducement.
                                               30
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 31 of 32




began at least by March 2011 when Col. Vergez told Tilton that MD would be

awarded the Afghan Contract, and Tilton then informed MD employees that Col.

Vergez “got us this [] contract . . . .” Docs. 109 at 27; 57 at 15. As mentioned, the

Relators allege that Tilton intended to induce Col. Vergez to act on MD’s behalf

with respect to obtaining contracts with the Army by offering him employment, and

Col. Vergez knew Tilton intended to hire him but did not disclose that conflict of

interest for approximately one year. Doc. 57 at 15-16, 21. And, even after Col.

Vergez disclosed the conflict and informed the Army he was disqualified from

participating in procurement activities involving MD, Tilton continued to call and

meet with him regarding the Costa Rica and Saudi contracts, and Col. Vergez

worked to help MD finalize those contracts. Doc. 57 at 21-22, 24-27. Moreover, at

a meeting between Tilton, Col. Vergez, and Swisher regarding a request from El

Salvador to modify the El Salvador Contract, “[Col.] Vergez recommended to Tilton

that MD ‘make it painful’ by charging a high price for the contract modification.”

Id. at 24. Taken together, these allegations are sufficient to create a plausible

inference that MD, Tilton, and Col. Vergez agreed to conceal Col. Vergez’s conflict

of interest, to ignore his disqualification from working on procurement activities

involving MD, to have MD violate FAR § 52.203-13 by failing to report the conflict,

and to have MD submit false or fraudulent claims under the contracts at issue.




                                         31
      Case 5:13-cv-00830-AKK Document 120 Filed 09/30/19 Page 32 of 32




IV.   CONCLUSION AND ORDER

      For the reasons discussed above, the MD Defendants’ motion to dismiss, doc.

106, is GRANTED as to the FCA claims based on the implied certification theory

and the conspiracy claim against Patriarch, and Col. Vergez’s motion to dismiss,

doc. 107, is DENIED. The conspiracy claim against Patriarch is DISMISSED

WITHOUT PREJUDICE, and the Relators may amend their complaint to replead

their FCA claims based on the implied certification theory by filing a third amended

complaint by October 10, 2019.

      DONE the 30th day of September, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                        32
